DETAILED ACTION
	Claims 2-35 and 37 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered.
Previous Improper Markush Grouping Rejections
Claims 26-28 and 36 were previously rejected on the basis that it contains an improper Markush grouping of alternatives. 
The claims are now drawn to a proper Markush grouping, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claims 26-28 and 36 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The Applicant has amended the claims to new base claim 37 and traverses the rejection on the grounds that new claim 37 does not contain new matter.  However, the structure of claim 37 is not present in the original disclosure.  Therefore, new matter is still present in the claims and the rejection is maintained.
Claims 3, 26-28, and 36 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Previous Double Patenting Rejections
Claims 1, 3, and 26 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 6 of copending Application No. 15/768,824, published as US PGPUB 2018/0297957 (reference application).
The Applicant has filed a terminal disclaimer over the ‘824 application, and the terminal disclaimer has been approved by the Office.  Therefore, the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-28 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a compound of the formula 
    PNG
    media_image1.png
    157
    213
    media_image1.png
    Greyscale
, where R1 is an N-halamine precursor that is a piperidine or a halogenated form thereof and W is a C1-4 alkyl terminated with a coating-incorporation group (CIG).  However, the disclosure is only drawn to compounds of the formula:
    PNG
    media_image2.png
    178
    483
    media_image2.png
    Greyscale
where m is 0-infinity and no mention of the C1-4 alkyl terminated with a CIG present in new claim 37.  Therefore, the claims contain new matter.
Claims 3, 26-28, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
The breadth of the claims and the nature of the invention are drawn to the genus 
    PNG
    media_image1.png
    157
    213
    media_image1.png
    Greyscale
 where Q1 and Q2 are quaternary ammonium cationis, L1 is a C2-10 alkyl, W is a C1-4 alkyl terminated with a CIG, and R1 is an N-halamine precursor that is a piperidine or a halogenated form thereof, as well as particular compounds within the genus as shown by claims 2-25.  Claim 26 also encompasses compounds where the N-halamine precursor is modified to a N-halamine.
However, the original disclosure provides no guidance as to how to make the compounds of the claimed genus, nor does the original disclosure provide guidance as to how to make the individually claimed compounds of claims 2-25.  At most, Figure 5 shows how to make the compound of claim 18, but does not show how the starting materials were obtained.
The prior art, while familiar with quaternary ammonium compounds, does not provide guidance as to how to make the instantly claimed compounds, nor does the instant disclosure point to prior art teachings to provide adequate guidance in the absence in the disclosure of synthetic schemes to make the instantly compounds.  
While the level of skill of the person of skill in the art of organic synthesis is high, the level is not sufficiently high that the person of skill would be able to synthesize the claimed compounds without some guidance with respect to reagents, starting materials, reaction conditions, solvents, and synthetic schemes in order to generate the instantly claimed genus.  The amount of experimentation needed to accomplish the goal of making the instantly claimed compounds would be undue because of the lack of guidance provided by the instant disclosure and the prior art.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depicts a compound with a tetraalkyl piperidine ring for R1 of base claim 37, but claim 37 is only drawn to piperidine or a halogenated form thereof for R1.  As claim 37 is silent with respect to alkyl substitution of the piperidine ring, claim 3 is broader than base claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claims 3, 26-28, and 37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626